   Case 1:20-cv-01753-UNA Document 1 Filed 12/23/20 Page 1 of 7 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 Valyrian IP LLC,                                                Case No.
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Alaska Communications Systems Group, Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Valyrian IP LLC (“Plaintiff”), through its attorneys, complains of Alaska

Communications Systems Group, Inc. (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Valyrian IP LLC is a company established in Texas with its principal

place of business at 6009 W Parker Rd, Ste 149 - 1012, Plano, TX 75093.

       2.         Defendant Alaska Communications Systems Group, Inc. is a corporation

organized and existing under the laws of Delaware that maintains an established place of

business at 600 Telephone Ave Stop 65, Anchorage, AK 99503.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       5.         This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and is incorporated in this District’s


                                                   1
   Case 1:20-cv-01753-UNA Document 1 Filed 12/23/20 Page 2 of 7 PageID #: 2




state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District and is incorporated in this District’s state.

                                           PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

6,970,706 (the “Patent-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.

Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action

for infringement of the Patent-in-Suit by Defendant.

                                          THE ‘706 PATENT

         8.      The ‘706 Patent is entitled ““Hierarchical Call Control with Selective Broadcast

 Audio Messaging System” and issued November 29, 2005. The application leading to the ‘706

 Patent was filed on December 5, 2000. A true and correct copy of the ‘706 Patent is attached

 hereto as Exhibit 1 and incorporated herein by reference.

         9.      The ‘706 Patent is valid and enforceable.

         10.     The present invention relates to personal telephone systems that are able to

 transmit and receive digital signals between fixed sets and fixed stations in a cordless system.

 (See Ex. 1, at 1:8-10.) More particularly, the present invention relates to providing a

 hierarchical call control with a selective broadcast messaging service in a cordless telephone

 system. (See Ex. 1 at 1:11- 13.)




                                                   2
  Case 1:20-cv-01753-UNA Document 1 Filed 12/23/20 Page 3 of 7 PageID #: 3




       11.     Time division multiple access (TDMA) cordless phone systems provide a base

unit that is able to provide connections for a plurality of mobile units, such as handsets. (See

Ex. 1 at 1:16-18.) Such TDMA systems use time division to provide a plurality of slots, where

the base (fixed part) transmits to an individual (portable unit) mobile unit during a particular

slot of time and receives from the individual mobile unit during a particular slot of time. (See

Ex. 1 at 1:19-23.)

       12.     At the time of the inventions, there was a lack of capability to simultaneously

send a voice message to all mobile units associated with a base unit. (See Ex. 1 at 1:39-42.)

Since conventional cordless telephone systems did not provide a broadcast mode, it was

impossible for a base station to send a call from an identified caller to only a specific mobile

unit. (See Ex. 1 at 1:49- 52.) Conventional cordless systems were also incapable of

broadcasting a message deemed to be an important message to all, or even a selected group, of

mobile units. (See Ex. 1 at 1:52-55.)

       13.     The inventions disclosed in the Patents-in-Suit were not well-understood,

routine, or conventional. At the time the Patent-in-Suit was filed, there existed various

problems in how mobile communications devices processed environmental inputs. In a

cordless phone system having a base station and a plurality of mobile units, it is desirable to

provide a mechanism whereby an identified call is sent only to a specified mobile unit whereas

an important call is broadcast to most of the mobile units and a mechanism whereby a

broadcast message is delivered to only selected mobile units. (See Ex. 1 at 1:56-62.)

       14.     To achieve the foregoing and other objectives and in accordance with the

purpose of the present invention, a method for providing a hierarchical call control paradigm

in a cordless telephone system is described. (See Ex. 1 at 1:66-2:2). The inventive hierarchical




                                                3
  Case 1:20-cv-01753-UNA Document 1 Filed 12/23/20 Page 4 of 7 PageID #: 4




call control directs and controls incoming calls depending on the phone number or settings that

the customer programs into the system, e.g., that he or she does not want to be disturbed by

broadcasts. (See Ex. 1 at 2:2-6.)

       15.     The claims of the Patent-in-Suit do not merely recite the performance of a

familiar business practice with a requirement to perform it on the Internet. Instead, the claims

recite one or more inventive concepts that are rooted in computerized electronic data

communications networks and an improved method for managing mobile device

communications.

       16.     Moreover, the inventions taught in the Patent-in-Suit cannot be performed with

pen and paper or in the human mind. Indeed, they are rooted in providing a mechanism

whereby an identified call is sent only to a specified mobile unit whereas an important call is

broadcast to most of the mobile units and a mechanism whereby a broadcast message is

delivered to only Selected mobile units. One of ordinary skill in the art at the time of the patent

would have understood that the inventions could not be performed with pen and paper. Using a

pen and paper would be a practical impossibility running counter to the inventors' detailed

description of the inventions and language of the claims. Additionally, because the Patent-in-

Suit addresses problems rooted in limiting mobile device communication by aggregating

information from mobile device sensors and/or other information sources, the solutions it

teaches are not merely drawn to longstanding human activities.

                        COUNT 1: INFRINGEMENT OF THE ‘706 PATENT

       17.     Plaintiff incorporates the above paragraphs herein by reference.

       18.     Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ‘706 Patent in at least this District by making, using, offering to sell,




                                                 4
   Case 1:20-cv-01753-UNA Document 1 Filed 12/23/20 Page 5 of 7 PageID #: 5




 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ‘706 Patent also identified in the charts

 incorporated into this Count below (the “Exemplary ‘706 Patent Claims”) literally or by the

 doctrine of equivalents. On information and belief, numerous other devices that infringe the

 claims of the ‘706 Patent have been made, used, sold, imported, and offered for sale by

 Defendant and/or its customers.

         19.      Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ‘706 Patent Claims, by having its employees internally

 test and use these Exemplary Products.

         20.      Exhibit 2 includes charts comparing the Exemplary ‘706 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ‘706 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ‘706

 Patent Claims.

         21.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 2.

         22.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                            JURY DEMAND

        23.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.




                                                     5
   Case 1:20-cv-01753-UNA Document 1 Filed 12/23/20 Page 6 of 7 PageID #: 6




                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

      A.      A judgment that the ‘706 Patent is valid and enforceable

      B.      A judgment that Defendant has infringed directly one or more claims of the ‘706

              Patent;

      C.       An accounting of all damages not presented at trial;

      D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

               for Defendants past infringement with respect to the ‘706 Patent.

      E.       And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

               an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                  deems just and proper.

                                               Respectfully submitted,

                                               GAWTHROP GREENWOOD, PC
                                               /s/ David deBruin
                                               David W. deBruin, Esq. (#4846)
                                               3711 Kennett Pike, Suite 100
                                               Wilmington, DE 19807
                                               Phone: 302-777-5353
Dated: December 23, 2020                       ddebruin@gawthrop.com

                                               Counsel for Plaintiff
                                               Valyrian IP LLC



                                                  6
   Case 1:20-cv-01753-UNA Document 1 Filed 12/23/20 Page 7 of 7 PageID #: 7




Isaac Rabicoff, Esq.
Rabicoff Law LLC
(Pro Hac Vice admission pending)
5680 King Centre Dr., Suite 645
Alexandria, VA 22315
(773) 669-4590
isaac@rabilaw.com




                                      7
